                      Case 3:18-cv-07440-JCS Document 30-3 Filed 02/15/19 Page 1 of 13


            1    THEODORE J. BOUTROUS, JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    DANIEL G. SWANSON, SBN 116556
                   dswanson@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520

            6    CYNTHIA E. RICHMAN (pro hac vice)
                   crichman@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
            8    Washington, DC 11101
                 Telephone: 202.955.8500
            9    Facsimile: 202.467.0539

          10     KEVIN YEH, SBN 314079
                   kyeh@gibsondunn.com
          11     GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
          12     San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
          13     Facsimile: 415.393.8306

          14     Attorneys for Uber Technologies, Inc, Rasier LLC,
                 Rasier-CA LLC, Rasier-PA LLC, Rasier-DC LLC,
          15     Rasier-NY LLC, Uber-USA LLC

          16                                      UNITED STATES DISTRICT COURT

          17                                   NORTHERN DISTRICT OF CALIFORNIA

          18                                           SAN FRANCISCO DIVISION

          19     SC Innovations, Inc.,                               CASE NO. 3:18-CV-07440-JCS

          20                             Plaintiff,                  DECLARATION OF JENNIFER GHAUSSY
                                                                     IN SUPPORT OF DEFENDANTS’ MOTION
          21            v.                                           TO DISQUALIFY QUINN EMANUEL
                                                                     URQUHART & SULLIVAN, LLP
          22     Uber Technologies, Inc; Rasier LLC; Rasier-
                 CA LLC; Rasier-PA LLC; Rasier-DC LLC;               Hearing:
          23     Rasier-NY LLC; Uber-USA LLC,                        Date:      April 26, 2019
                                                                     Time:      9:30 a.m.
          24                             Defendants.                 Place:     Courtroom G, 450 Golden Gate
                                                                                Avenue, San Francisco, CA
          25                                                         Judge:     Hon. Joseph C. Spero

          26
          27

          28

Gibson, Dunn &
Crutcher LLP
                      Case 3:18-cv-07440-JCS Document 30-3 Filed 02/15/19 Page 2 of 13


            1           I, Jennifer Ghaussy, declare as follows:
            2           1.      I am an attorney licensed to practice in the state of California. I make this declaration
            3
                 in support of Defendants’ Motion to Disqualify Quinn Emanuel Urquhart & Sullivan, LLP (“Quinn
            4
                 Emanuel”). I have personal knowledge of the facts set forth herein and, if called and sworn as a
            5
                 witness, I could and would competently testify thereto. By making this declaration, I do not intend to
            6

            7    waive any applicable privileges that may be asserted by Uber Technologies, Inc., (“Uber”) and its

            8    affiliates, including the attorney-client and work-product privileges.

            9                                                   Background
          10
                        2.      I was employed by Uber from January 2013 to December 2017, most recently as
          11
                 Senior Counsel.
          12
                        3.      Immediately before my employment at Uber, from November 2010 through January
          13
                 2013, I was a litigation associate at Quinn Emanuel. From the fall of 2008 to November 2010, I was
          14

          15     a litigation associate at Irell & Manella LLP. After my employment at Uber, from December 2017 to

          16     October 2018, I was employed by ofo US, Limited. I graduated from Harvard Law School in 2008
          17     and received my B.A. from Columbia University in 2004.
          18
                        4.      As one of Uber’s early lawyers, my role in the company’s legal department was wide-
          19
                 ranging and changed over time. Among other responsibilities, for much of my time at Uber, I
          20
                 supervised a variety of litigation matters, including in the areas of unfair competition, antitrust,
          21

          22     personal injury, and complex commercial and putative class action matters.

          23            5.      Some of these matters involved claims threatened or brought by Uber’s competitors,

          24     such as other companies offering ride-hailing or ride-sharing apps, and taxicab and limousine drivers
          25     and operators. In general, the plaintiffs in these cases alleged that Uber’s business model and
          26
                 conduct violated unfair competition laws. These cases often alleged business tort claims as well,
          27
                 such as tortious interference with contract.
          28

Gibson, Dunn &                                                       1
Crutcher LLP
                 DECLARATION OF JENNIFER GHAUSSY IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY QUINN
                             EMANUEL URQUHART & SULLIVAN, LLP – CASE NO. 3:18-CV-07440-JCS
                      Case 3:18-cv-07440-JCS Document 30-3 Filed 02/15/19 Page 3 of 13


            1           6.      Uber had already retained Quinn Emanuel when I joined the company in January
            2    2013. From the very beginning, Uber relied heavily on Quinn Emanuel for legal advice. The firm
            3
                 quickly became one of Uber’s most trusted outside counsel. Although Quinn Emanuel handled an
            4
                 array of legal matters for Uber, one of its important, multi-year assignments was to defend Uber in
            5
                 unfair competition lawsuits filed around the country. My colleagues and I viewed Quinn Emanuel as
            6

            7    a partner to Uber in developing strategy and a consistent approach to respond to these cases. I

            8    consider Quinn Emanuel to be the architect of Uber’s unfair competition litigation strategy from 2012

            9    through 2016. Indeed, Uber retained Quinn Emanuel to defend it in at least 16 unfair competition
          10
                 cases; they are identified in Exhibit A to this declaration. I worked very closely with Quinn Emanuel
          11
                 attorneys on many of these matters during the almost four-year-period from the time I joined Uber to
          12
                 when Quinn Emanuel withdrew from representing Uber in September 2016.
          13
                        7.      I understand that Uber is moving to disqualify Quinn Emanuel from representing
          14

          15     Plaintiff SC Innovations, Inc. (“SCI”), in this lawsuit due to a conflict of interest arising from the

          16     firm’s prior representation of Uber. I read the Complaint filed by SCI and was surprised and
          17     disappointed to see that there is substantial and material overlap between SCI’s allegations and many
          18
                 of the unfair competition matters in which Quinn Emanuel had previously defended Uber, as well as
          19
                 other legal advice it routinely provided Uber. Through its attorney-client relationship with Uber,
          20
                 Quinn Emanuel had access to voluminous quantities of Uber’s highly confidential strategies and
          21

          22     business information. I believe that much of this confidential information—which includes Uber’s

          23     revenues, costs, competitive strategies, prices and pricing strategies, ride data, and driver payments,

          24     among other things—may be relevant to SCI’s lawsuit. Additionally, over the course of its
          25     representation, Quinn Emanuel was also privy to Uber’s internal operations; policies; nonpublic
          26
                 views on litigation strategy and settlement strategy; and other strategic and business considerations,
          27

          28

Gibson, Dunn &                                                       2
Crutcher LLP
                 DECLARATION OF JENNIFER GHAUSSY IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY QUINN
                             EMANUEL URQUHART & SULLIVAN, LLP – CASE NO. 3:18-CV-07440-JCS
                      Case 3:18-cv-07440-JCS Document 30-3 Filed 02/15/19 Page 4 of 13


            1    all as a result of collaborating not only with Uber’s legal team but also with its senior business
            2    people.
            3
                                 Quinn Emanuel’s Representation of Uber In Unfair Competition Matters
            4
                           8.      One of the first matters that Quinn Emanuel handled for Uber was Yellow Group LLC,
            5
                 et al. v. Uber Technologies, Inc., No. 1:12-CV-07967, filed in October 2012 in the U.S. District Court
            6

            7    for the Northern District of Illinois. I became responsible for much of the day-to-day management of

            8    this litigation when I joined Uber.

            9              9.      From January 2013 until August 2016, I was in regular (and sometimes daily) contact
          10
                 with Quinn Emanuel lawyers regarding the Yellow Group case and other unfair competition litigation
          11
                 matters that the firm was handling on behalf of Uber. Quinn Emanuel was involved in all aspects of
          12
                 Uber’s defense of this case and similar actions.
          13
                           10.     Like many of the other actions in which Uber was represented by Quinn Emanuel,
          14

          15     Yellow Group concerned allegations of unfair competition by taxicab and limousine operators. The

          16     central allegation in Yellow Group and similar lawsuits was that Uber’s market entry and business
          17     conduct harmed competing services. In connection with this case and the others that followed, Quinn
          18
                 Emanuel was deeply involved in confidential strategy discussions regarding Uber’s business and
          19
                 competitors and ensured that Uber’s regulatory and litigation strategies were aligned.
          20
                           11.     There was discovery in the Yellow Group matter. Quinn Emanuel was involved in
          21

          22     reviewing Uber’s confidential business and strategy documents, including documents related to

          23     Chicago, which I understand SCI has identified in its Complaint as a relevant geographic area.

          24               12.     Quinn Emanuel also represented Uber in Greater Houston Transportation Co., et al. v.
          25     Uber Technologies, Inc., et al., No. 4:14-0941, which was filed in April 2014 in the U.S. District
          26
                 Court for the Southern District of Texas. The plaintiffs in that case, holders of taxicab permits,
          27
                 alleged that Uber and Lyft were unfairly competing in the Greater Houston and San Antonio areas by
          28

Gibson, Dunn &                                                      3
Crutcher LLP
                 DECLARATION OF JENNIFER GHAUSSY IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY QUINN
                             EMANUEL URQUHART & SULLIVAN, LLP – CASE NO. 3:18-CV-07440-JCS
                      Case 3:18-cv-07440-JCS Document 30-3 Filed 02/15/19 Page 5 of 13


            1    failing to comply with local regulations and by making allegedly false marketing statements.
            2    According to the plaintiffs, Uber was unfairly diverting drivers and fares from taxicab operators. The
            3
                 plaintiffs alleged that Uber’s conduct violated Texas’s unfair competition and tortious interference
            4
                 laws, among other statutes.
            5
                        13.     The Greater Houston case proceeded to discovery. I worked closely with Uber’s
            6

            7    counsel at Quinn Emanuel to develop litigation strategies and evidence to defend against this lawsuit.

            8    For example, I attended the 30(b)(6) deposition of a senior Uber employee who had responsibilities

            9    for Uber’s operations in Houston, Chicago, and other areas; Quinn Emanuel prepared the witness and
          10
                 defended the deposition. In the course of the preparation and deposition itself, Quinn Emanuel was
          11
                 exposed to Uber’s confidential information that is material to SCI’s Complaint, including confidential
          12
                 information regarding pricing and pricing strategy (including how pricing decisions are made and
          13
                 how its pricing compares to competitive alternatives), competition (including from taxis and
          14

          15     limousines), business strategy, and legal compliance. Quinn Emanuel also helped gather and develop

          16     evidence regarding the benefits to consumers and communities associated with Uber’s entry and the
          17     positive effect that Uber’s innovative business model had on competition with other transportation
          18
                 options in Houston and San Antonio.
          19
                        14.     As part of the expert discovery in the Greater Houston case, the parties submitted
          20
                 expert reports describing what the competitive landscape would have looked like without Uber’s
          21

          22     allegedly unlawful conduct. The plaintiffs’ expert took the position that Uber’s business practices

          23     were unfair to competing taxicabs because they enabled Uber to undercut fares in the Houston and

          24     San Antonio markets to levels below what was required for a profitable operation in the ordinary
          25     course of business. Quinn Emanuel was instrumental in developing arguments rebutting assertions
          26
                 that Uber caused injury to the plaintiffs through its competitive conduct. For example, Uber’s expert,
          27
                 working under Quinn Emanuel’s direction, opined that plaintiffs’ decline might be more directly
          28

Gibson, Dunn &                                                     4
Crutcher LLP
                 DECLARATION OF JENNIFER GHAUSSY IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY QUINN
                             EMANUEL URQUHART & SULLIVAN, LLP – CASE NO. 3:18-CV-07440-JCS
                      Case 3:18-cv-07440-JCS Document 30-3 Filed 02/15/19 Page 6 of 13


            1    attributable to “unrelated marketplace events and conditions,” including the “lawful actions of the
            2    Defendants,” “changes in economic climate,” “competition from Lyft, competition from other taxi
            3
                 companies, or a decline in the demand for [plaintiff’s] services for any other reason, such as changes
            4
                 in the overall trend of economic growth.” I understand that in SCI’s Complaint, Quinn Emanuel now
            5
                 alleges that Uber’s pricing was predatorily low and that, contrary to the positions asserted in the
            6

            7    Greater Houston case, Uber’s business success was a result of its anticompetitive tactics, and not its

            8    superior products and innovation. I worked with Quinn Emanuel in settling this matter, and shared

            9    with Quinn Emanuel my and Uber’s thoughts regarding the strength of the claims, settlement
          10
                 strategy, and risk tolerance.
          11
                        15.     Uber also turned to Quinn Emanuel to defend it in The Yellow Cab Company, et al. v.
          12
                 Uber Technologies, Inc., et al., which was filed in Maryland state court in July 2014. This is another
          13
                 litigation matter that I managed through early 2015. The plaintiffs in the Yellow Cab case were
          14

          15     taxicab companies and drivers who asserted, among other claims, that Uber’s pricing practices

          16     violated Maryland antitrust laws. In particular, the plaintiffs in that case alleged that Uber’s pricing
          17     strategies constituted predatory pricing and price fixing, and were part of attempts to monopolize the
          18
                 industry and destroy competition. In pitching to handle the Yellow Cab case, Quinn Emanuel
          19
                 explained that it was well positioned to quickly and efficiently litigate the antitrust claims “[g]iven
          20
                 the overlap between this case and the other taxicab-competitor cases we have.” Together with Quinn
          21

          22     Emanuel, Uber formulated its strategy to respond to the plaintiffs’ complaint. Quinn Emanuel would

          23     later tout its antitrust experience in this case when it pitched for a new antitrust matter from Uber,

          24     stating, “we’ve briefed antitrust issues extensively in the Baltimore litigation, and have a big head
          25     start . . . .” I note that the allegations in Yellow Cab substantially overlap with those alleged in SCI’s
          26
                 Complaint.
          27

          28

Gibson, Dunn &                                                       5
Crutcher LLP
                 DECLARATION OF JENNIFER GHAUSSY IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY QUINN
                             EMANUEL URQUHART & SULLIVAN, LLP – CASE NO. 3:18-CV-07440-JCS
                       Case 3:18-cv-07440-JCS Document 30-3 Filed 02/15/19 Page 7 of 13


            1            16.     Quinn Emanuel also represented Uber in Boston Cab Dispatch, et al. v. Uber
            2    Technologies., Inc., No. 1:13-cv-10769-NMG, filed in the U.S. District Court for the District of
            3
                 Massachusetts in November 2014. Boston Cab also involved unfair competition allegations brought
            4
                 by taxicab operators. There was extensive discovery in the Boston Cab case, including regarding
            5
                 Uber’s competitive and pricing strategy in Boston. Notably, the Boston Cab plaintiffs sought
            6

            7    information related to Uber’s “pricing strategy” in Boston and, more broadly, documents concerning

            8    past and future changes in pricing models for Uber services. Quinn Emanuel drafted discovery

            9    responses that summarized, among other things, Uber’s fare calculation and fee structure.
          10
                         17.     In addition, I worked with Quinn Emanuel to prepare Uber’s Boston General Manager
          11
                 for a 30(b)(6) deposition in the Boston Cab case that was taken in March 2016. The deposition was
          12
                 defended by Quinn Emanuel and I recall extensive discussions regarding confidential information in
          13
                 advance of the deposition related to, among other things, Uber’s operations in Boston; the
          14

          15     competitive landscape in Boston; pricing of UberX in Boston; Uber’s revenues in Boston; and Uber’s

          16     marketing to driver-partners in Boston. Quinn Emanuel also performed research into Uber’s
          17     transportation competitors in the Boston market. I understand that Boston is another one of the
          18
                 geographic areas at issue in SCI’s Complaint.
          19
                         18.     I also worked with Quinn Emanuel to develop and respond to expert evidence in the
          20
                 Boston Cab matter. One of Uber’s expert reports noted that Uber had not been the only new entrant
          21

          22     in the for-hire transportation market in Boston, and that numerous other services now competed with

          23     taxis. The expert report also addressed, in part, the positive effects of Uber’s introduction of UberX

          24     in the Boston area.1 Another expert report explained that the plaintiffs failed to show that Uber
          25

          26
                  1
                      The report quoted Massachusetts’s governor lauding Uber for “deliver[ing] an innovative and
          27          important method of transporting customers” and “provid[ing] valuable transportation services to
                      our citizens.” The expert further explained that existing studies have concluded that companies
          28          like Uber “show positive effects from a public policy perspective.” These include “better

Gibson, Dunn &                                                     6
Crutcher LLP
                 DECLARATION OF JENNIFER GHAUSSY IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY QUINN
                             EMANUEL URQUHART & SULLIVAN, LLP – CASE NO. 3:18-CV-07440-JCS
                      Case 3:18-cv-07440-JCS Document 30-3 Filed 02/15/19 Page 8 of 13


            1    caused injury to competing services, including taxicab operators. Furthermore, I worked with Quinn
            2    Emanuel in evaluating settlement options, including preparing materials for mediation. The Quinn
            3
                 Emanuel lawyers who handled the discovery in this case and were steeped in the facts later asserted
            4
                 in a mediation brief that “there is nothing unfair or illegal about Uber’s business” in Boston.
            5
                 Throughout its work on the case, Quinn Emanuel and Uber had extensive and candid discussions
            6

            7    about the issues in the case, including the strengths and weaknesses of Uber’s defenses, and how

            8    those might also be relevant in other Uber matters. Ultimately, the case settled and was dismissed

            9    with prejudice via stipulation. I understand that the potential benefits of Uber’s entry and new
          10
                 offerings, as well as whether other market factors may have affected competition in a given area, may
          11
                 be relevant to defending against SCI’s action.
          12
                        19.     In sum, across the multiple unfair competition cases that Quinn Emanuel handled for
          13
                 Uber, its work was wide-ranging, and covered substantive and procedural matters. In consultation
          14

          15     with Uber, Quinn Emanuel’s attorneys engaged in motion practice; conducted legal research related

          16     to antitrust laws, unfair competition laws, tortious interference laws, damages calculation, etc.;
          17     propounded, collected, reviewed, and produced discovery; prepared for, took, and defended
          18
                 depositions; represented Uber in TRO/PI hearings; conferred with Uber’s in-house counsel and
          19
                 regulatory counsel regarding legal theories and litigation strategies; presented argument in court;
          20
                 prepared for trial; and consulted with Uber regarding settlement amounts and considerations. In the
          21

          22     process, Quinn Emanuel received extensive amounts of confidential competitive information about

          23     Uber, and gained significant insight into Uber’s business, litigation, regulatory, and settlement

          24

          25
                    experience for passengers [than] traditional taxicab transportation” that “meet[s] unmet demand,”
          26        with “wait times [that] are markedly shorter and more consistent than those of taxis.” Another
                    expert reported stated that “Uber has not been the only new entrant in the for-hire transportation
          27        market in Boston since 2012. Numerous other services which did not exist in 2011 now compete
                    with taxis, each of which likely reduced demand for [the plaintiffs’] services. In fact, several new
          28        transportation-related companies have chosen Boston as their headquarters and as an initial or
                    early launch site . . . .” Sidecar was identified as one such new entrant.
Gibson, Dunn &                                                        7
Crutcher LLP
                 DECLARATION OF JENNIFER GHAUSSY IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY QUINN
                             EMANUEL URQUHART & SULLIVAN, LLP – CASE NO. 3:18-CV-07440-JCS
                      Case 3:18-cv-07440-JCS Document 30-3 Filed 02/15/19 Page 9 of 13


            1    strategies, all directly and materially relevant to this action. It is no exaggeration, as Quinn Emanuel
            2    has touted to Uber, that the firm knows “every nuance of Uber’s business.”
            3
                                                 Other Matters Involving Quinn Emanuel
            4
                        20.     In addition to the cases described above, Quinn Emanuel repeatedly sought to secure
            5
                 additional work from Uber in order to expand the relationship. The firm’s pitches frequently touted
            6

            7    its deep understanding of Uber’s operations; its familiarity with legal and factual issues relevant to

            8    the unfair competition, antitrust, and tortious interference actions; and its extensive experience

            9    working with Uber’s employees and their ability to understand their thinking and understand Uber’s
          10
                 needs. It was precisely because of Quinn Emanuel’s deep understanding of Uber, existing knowledge
          11
                 of Uber’s confidential business information and strategy, and familiarity with its legal problems and
          12
                 solutions that my colleagues and I repeatedly retained Quinn Emanuel to handle Uber’s cases.
          13
                        21.     Quinn Emanuel also counseled Uber on certain issues arising from a letter Uber
          14

          15     received from a competitor in August 2014 claiming that Uber had interfered with the functionality of

          16     the competitor’s ride-hailing app, and making allegations substantially similar to the ones raised in
          17     the Complaint in this action.
          18
                        22.     Quinn Emanuel also provided legal advice to Uber related to a letter received in 2014
          19
                 from Sunil Paul, the founder of Sidecar, which is a former competitor of Uber’s that purportedly
          20
                 assigned certain litigation claims to Quinn Emanuel’s new client and the plaintiff in this lawsuit, SCI.
          21

          22     The letter related to a patent allegedly held by Mr. Paul. At least one of Quinn Emanuel’s intellectual

          23     property partners assisted Uber in evaluating legal issues raised in the letter.

          24            23.     On at least one occasion, Quinn Emanuel counseled Uber on the advisability of
          25     proposed pricing changes in light of pending unfair competition litigation. This inquiry related to one
          26
                 of the geographic markets identified in SCI’s Complaint.
          27

          28

Gibson, Dunn &                                                       8
Crutcher LLP
                 DECLARATION OF JENNIFER GHAUSSY IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY QUINN
                             EMANUEL URQUHART & SULLIVAN, LLP – CASE NO. 3:18-CV-07440-JCS
                     Case 3:18-cv-07440-JCS Document 30-3 Filed 02/15/19 Page 10 of 13


            1           24.     Quinn Emanuel worked with Uber’s in-house and outside regulatory attorneys to
            2    ensure a consistent approach across Uber’s litigation and regulatory matters. Some of Quinn
            3
                 Emanuel’s earlier litigation counseling regarding how to characterize Uber as a business informed
            4
                 positions that Uber later took in regulatory proceedings. Quinn Emanuel reviewed and revised
            5
                 certain submissions made to regulatory agencies, even on matters for which they were not the
            6

            7    primary counsel. Furthermore, Quinn Emanuel was debriefed on Uber’s strategy in dealing with

            8    state agencies, such as California’s Public Utilities Commission (“CPUC”) and Maryland’s Public

            9    Service Commission (“MPSC”), and was involved in analyzing state agency jurisdiction (or lack
          10
                 thereof) over companies like Uber. I understand that the CPUC’s jurisdiction may be an element of
          11
                 Uber’s defense to SCI’s lawsuit. My colleagues and I frequently consulted with and kept Quinn
          12
                 Emanuel apprised of our filings with regulatory agencies, including sharing confidential information
          13
                 about strategy. I noted that certain statements made by Uber to the CPUC and the MPSC, which
          14

          15     were informed in part by Quinn Emanuel’s early advice and strategies, are cited in SCI’s Complaint

          16     as evidence that Uber does not compete with taxis. In fact, statements substantially similar to the
          17     CPUC and MPSC statements quoted in SCI’s Complaint appear in Uber unfair competition litigation
          18
                 filings made by Quinn Emanuel that pre-date the CPUC and MPSC statements. In other words,
          19
                 Quinn Emanuel is now using against Uber statements and strategies that it helped develop.
          20
                        25.     Quinn Emanuel also advised Uber on its document retention policies and the scope
          21

          22     thereof. Relatedly, I worked with Quinn Emanuel to analyze the circumstances under which Uber

          23     might be required to implement a document hold. I believe these issues might be relevant and

          24     implicated by any suit by SCI against Uber.
          25                                                   Conclusion
          26
                        26.     I am disappointed that Quinn Emanuel would represent a client suing Uber under
          27
                 theories of harm that are substantially similar to those on which Quinn Emanuel advised Uber for
          28

Gibson, Dunn &                                                     9
Crutcher LLP
                 DECLARATION OF JENNIFER GHAUSSY IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY QUINN
                             EMANUEL URQUHART & SULLIVAN, LLP – CASE NO. 3:18-CV-07440-JCS
                    Case 3:18-cv-07440-JCS Document 30-3 Filed 02/15/19 Page 11 of 13




                 years. I believe that if Uber had understood that to be a possibility when it was choosing counsel,
            2    Quinn Emanuel would never have been retained to represent or advise Uber in the matters described
            3
                 above. Nor do I believe Quinn Emanuel would have been given access to any of Uber's sensitive
            4
                 business and legal strategy information.
            5
                        I declare under penalty of perjury under the laws of the United States that the foregoing is true
            6
            7    and correct. Executed this 15th day of February, 2019, in San Francisco, California.

            8

            9
           10
                                                              By:
           11
          12
          13
          14

           15
          16

          17
          18
           19
          20
          21

          22
          23

          24
          25
          26
          27

          28

Gibson. Dunn &                                                      10
Crutcher LLP
                 DECLARATION OF JENNIFER GHAUSSY IN SUPPORT OF DEFENDANTS' MOTION TO DISQUALIFY QUINN
                             EMANUEL URQUHART & SULLIVAN, LLP - CASE NO. 3: 18-CV-07440-JCS
Case 3:18-cv-07440-JCS Document 30-3 Filed 02/15/19 Page 12 of 13




        Exhibit A
        Case 3:18-cv-07440-JCS Document 30-3 Filed 02/15/19 Page 13 of 13



                           Quinn Emanuel’s Representation of Uber

 This chart identifies 16 federal and state cases in which Quinn Emanuel defended Uber against
 claims related to unfair competition.

                                                Case

1    Albuquerque Cab Co., Inc. v. Uber Technologies Inc., No. D-202-CV-201405912 (N.M.
     Dist. Ct.)

2    Boston Cab Dispatch, Inc. v. Uber Technologies, Inc., No. 1:13-CV-10769-NMG (D. Mass.)

3    Ehret v. Uber Technologies, Inc., No. 3:14-CV-00113-EMC (N.D. Cal.)

4    Ezeokoli v. Uber Technologies, Inc., No. RG14747166, (Cal. Super. Ct.)

5    Goncharov v. Uber Technologies, Inc., No. CGC-12-526017 (Cal. Super. Ct.)

6    Greater Houston Transportation Co., Inc. v. Uber Technologies, Inc., No. 4:14-0941 (S.D.
     Tex.)

7    Greenwich Taxi, Inc. v. Uber Technologies, Inc., No. 3:14-CV-00733-AWT (D. Conn.)

8    L and Z Transportation, Inc. v. Uber Technologies, Inc., No. 1:14-CV-01053-TSE-TCB
     (E.D. Va.)

9    Manzo v. Uber Technologies, Inc., No. 1:13-CV-2407 (N.D. Ill.)

10   McCandliss v. Uber Technologies, Inc., No. 1:14-CV-03275-WSD (N.D. Ga.)

11   NV Transportation v. Uber, No. 14-02284 (Nev. 2d Jud. Dist. Ct.)

12   Southern Transportation, Inc. v. Lyft, Inc., No. 2:15-CV-02157-SHM-dkv (W.D. Tenn.)

13   United Ind. Taxi Drivers, Inc. v. Uber Technologies, Inc., No. BC513879 (Cal. Super. Ct.)

14   Whittlesea Blue Cab Co. v. Rasier LLC, No. 2:14-CV-1993-RFB-PAL (D. Nev.)

15   Yellow Cab Co. v. Uber Technologies, Inc., No. 1:14-CV-02764-RDB (D. Md.)

16   Yellow Group LLC v. Uber Technologies Inc., No. 1:12-CV-07967 (N.D. Ill.)
